

115 S2302 IS: Hyde Park Land Conveyance Act
U.S. Senate
2018-01-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 2302IN THE SENATE OF THE UNITED STATESJanuary 11, 2018Mr. Hatch (for himself and Mr. Lee) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo direct the Secretary of the Interior to convey certain Bureau of Land Management land in Cache
			 County, Utah, to the city of Hyde Park, Utah, for public purposes.
	
 1.Short titleThis Act may be cited as the Hyde Park Land Conveyance Act. 2.DefinitionsIn this Act:
 (1)CityThe term City means the city of Hyde Park, Utah. (2)SecretaryThe term Secretary means the Secretary of the Interior.
			3.Land conveyance, City of Hyde Park, Utah
 (a)Conveyance RequiredSubject to valid existing rights, if not later than 90 days after the date of enactment of this Act, the City submits to the Secretary in writing a request for the conveyance of the Bureau of Land Management land described in subsection (b)(1) for public purposes, the Secretary shall convey to the City, without consideration and by patent, all right, title, and interest of the United States in and to the parcel of Bureau of Land Management land described in subsection (b)(1) (including any improvements to the land).
			(b)Description of land
 (1)In generalThe parcel of Bureau of Land Management land is the approximately 80-acre parcel generally depicted as Proposed Land Conveyance Parcel on the map entitled Hyde Park Land Conveyance Act and dated October 23, 2017.
				(2)Map
 (A)AvailabilityThe map described in paragraph (1) shall be on file and available for public inspection in the appropriate office of the Bureau of Land Management.
 (B)CorrectionsThe Secretary may correct minor errors in the map described in paragraph (1).
 (c)Costs of ConveyanceAs a condition of the conveyance under subsection (a), all costs associated with the conveyance shall be paid by the City.
 (d)Time for Completion of ConveyanceNot later than 1 year after the date on which the City submits the written request described in subsection (a), the Secretary shall complete the conveyance under that subsection.
 (e)ReversionIf the land conveyed to the City under subsection (a) ceases to be used for a public purpose, the land shall, at the discretion of the Secretary, revert to the United States.